Opinion issued August 31, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00452-CV
———————————
In re Church Mutual Insurance Company, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
          By petition for writ of mandamus,
relator Church Mutual Insurance Company challenges the trial court’s April 13,
2010 denial of its motion to abate and compel appraisal.[*]




          We deny the petition for writ of mandamus.  See
Tenneco
Inc. v. Enter. Prods. Co.,
925 S.W.2d 640, 643–44 (Tex. 1996) (observing that waiver is question of fact);
see also Tex. R. App. P. 52.7 (requiring relator to file copy of every
document material to its claim for relief).
PER CURIAM
Panel
consists of Justices Jennings, Alcala, and Massengale.




[*]           The underlying case is New Bethlehem Missionary Baptist Church v. Church Mutual Insurance
Company and Eugene M. Poldrack, No. 2009-19136, in the 55th District Court
of Harris County, Texas, the Honorable Dion Ramos, presiding.